—Appeal by *773the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered April 13, 1999, convicting him of attempted murder in the second degree, manslaughter in the second degree, reckless endangerment in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defense counsel elicited admissions from the prosecution’s main witness that he lied to the police in his initial statement, that he lied to the Grand Jury, and that he was a drug dealer. Attempts to further impeach the witness by showing bias or motive to fabricate his story were properly limited by the trial court. Although technically relevant, the issues raised by the proposed line of questioning were too slight, remote, or conjectural to have any legitimate influence in determining the facts in issue (see, People v Martinez, 177 AD2d 600, 601; People v Allen, 67 AD2d 558).
The defendant’s remaining contentions, including the contention raised in his supplemental pro se brief, are without merit. Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.